Citation Nr: 1525463	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 2012 for the grant of service connection for right lower extremity radiculopathy.

2.  Entitlement to an initial rating higher than 20 percent for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a higher initial rating for right lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's claim for an increased rating for his service-connected back disability was received by VA on November 30, 2011, and the evidence demonstrates that the Veteran's right lower extremity radiculopathy first manifested more than one year prior to VA's receipt of his claim.


CONCLUSION OF LAW

An effective date no earlier than November 30, 2011 for the grant of service connection for right lower extremity radiculopathy is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA's duty to notify him concerning the information necessary to substantiate his claim and/or his duty and the VA's duty for obtaining evidence were met by way of letters sent to him in December 2011 and June 2013.  

As to VA's duty to assist, the Board notes that all available pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  Where identified records were not available, the Veteran was notified of their unavailability by way of letter sent to him in November 2014.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his earlier effective date claim.

 II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than March 15, 2012 for the grant of service connection for right lower extremity radiculopathy.  He argues that his effective date should be November 8, 2010, the date of a radiology report concerning his service-connected back disability.  See January 2015 Statement of Accredited Representative at 2.

By way of background, the Veteran submitted a claim for an increased rating for his service-connected back disability (spondylolisthesis of L5-S1) which was received by VA on November 30, 2011.  He was examined by VA in March 2012, at which time the VA examiner found that the Veteran's spondylolisthesis was productive of radiculopathy affecting his right lower extremity.  The RO granted service connection for right lower extremity radiculopathy based on these findings, and assigned an effective date of March 15, 2012, the date of the VA examination.  

Here, because the grant of service connection for right lower extremity radiculopathy arises from his claim for an increased rating for his service-connected spondylolisthesis of L5-S1, these provisions apply to determine the applicable effective date.   See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (providing that any objective neurologic abnormalities associated with a spinal disability should be evaluated separately under the appropriate diagnostic code).  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).

In this case, the Board finds that the proper effective date of service connection for the Veteran's right lower extremity radiculopathy is November 30, 2011, the date his claim for an increased rating was received by VA, because the evidence of record shows that the increase in the Veteran disability, i.e. the date his right lower extremity radiculopathy manifested, occurred more than one year prior to the date of claim.  The Veteran was granted service connection for spondylolisthesis of L5-S1 in 1972, and his medical records and prior VA examinations show that he has experienced right lower extremity pain for a number of years.  His 1974 VA examination report shows that he reported lower back pain that radiated into his legs.  A November 1977 VA examiner noted that the Veteran "exhibited bilateral sciatic pain," and "back pain radiating into his legs, down the back of his leg to the knee and then medially to the little toe."  The January 1977 VA examiner also noted that the Veteran exhibited tenderness of the right sciatic notch.  The Veteran's medical records from October 2009 and June 2010 through August 2010 show that he complained of severe pain in his right lower extremity, despite his use of pain medications.  Finally, the March 2012 VA examiner reported that the Veteran had severe pain, paresthesias/dysesthesias and numbness in his right lower extremity due to radiculopathy involving his sciatic nerve.  

In light of these facts, the Board finds that the Veteran's right lower extremity radiculopathy first manifested more than one year prior to his claim for an increase rating.  Although there is no medical opinion of record showing a diagnosis of radiculopathy prior to 2012, the facts as set forth above show that the Veteran experienced right lower extremity pain and sciatic involvement as early as 1977, well before the March 2012 VA examination and the one-year look back period provided by 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(o)(2).  As the Court of Appeals for Veterans Claims stated in Swain, "an effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the veteran's disability first manifested."  Swain, 27 Vet. App. at 224 (internal quotations and citations omitted).  Here, the facts demonstrate that the Veteran's right lower extremity radiculopathy first manifested prior to November 30, 2010.  Thus, the Board finds that the earliest possible effective date for the grant of service connection for the Veteran's right lower extremity radiculopathy is November 30, 2011, the date his claim was received by VA.


ORDER

An effective date of November 30, 2011 for the grant of service connection for right lower extremity radiculopathy is granted.


REMAND

In his November 2013 Substantive Appeal, the Veteran indicated that back disability and his right lower extremity symptoms have worsened since his most recent examination.  Because right lower extremity radiculopathy is part of the criteria for rating a back disability, the Board finds that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his radiculopathy.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms he experienced and continues to experience in connection with his back and radiculopathy, the severity of these symptoms, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA back examination to determine the severity of his back disability, with a specific focus on the current nature and severity of his radiculopathy.  The claims folder should be made available to and be reviewed by the examiner and all indicated tests should be conducted.  The examiner should address whether the Veteran's radiculopathy results in complete or incomplete paralysis.  If incomplete paralysis is shown, the examiner should address whether the incomplete paralysis is mild, moderate, moderately severe or severe, with marked muscular atrophy.  The examiner should also address the functional limitations imposed by the Veteran's radiculopathy on his daily life and ability to work.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  Thereafter, readjudicate the remanded issue.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


